DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2018/0048785 A1) in view of Okazawa (US 2013/0057905 A1).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Okazawa to 
Regarding claim 2, Shibata also teaches wherein a connection between the predetermined access point and a communication apparatus, the connection apparatus being different from the information processing apparatus and the predetermined access point, is established through the connection processing executed based on the predetermined operation (see fig. 2 and fig. 3: Terminal apparatus 200, Printer 100 and Normal AP).
Regarding claim 3, Shibata also teaches determining whether the connection processing is executable by the communication apparatus, wherein the notification processing is executed in a case where it is determined that the connection processing is executable by the predetermined access point and it is determined that the connection processing is executable by the communication apparatus (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 4, Shibata further teaches receiving information indicating whether the connection processing is executable by the communication apparatus from the communication apparatus via a connection between the information processing apparatus and the communication apparatus, wherein, based on the received information indicating whether the connection processing is executable by the communication apparatus, it is determined whether the connection processing is executable by the communication apparatus (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 5, Shibata further teaches receiving a predetermined instruction to execute connection setting of the communication apparatus from a user, wherein the notification processing is executed in a case where the communication apparatus and an access point to which the information processing apparatus is connected, at least when the predetermined 
Regarding claim 6, Shibata further teaches acquiring a list of at least one access point to which the communication apparatus is connectable from the communication apparatus, wherein, in a case where the access point to which the information processing apparatus is connected at least when the predetermined instruction is received is not included in the list, the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are not connectable, and wherein, in a case where the access point to which the information processing apparatus is connected at least when the predetermined instruction is received is included in the list, the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are connectable (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 7, Shibata further teaches transmitting, to the communication apparatus, the connection information for connecting to the access point to which the information processing apparatus is connected at least when the predetermined instruction is received, via a connection between the information processing apparatus and the communication apparatus, in a case where the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are connectable, and wherein the communication apparatus and the access point to which the information processing apparatus is connected at least when the predetermined instruction is received are connected, based on the connection information for connecting to the access point to 
Regarding claim 8, Shibata further teaches transmitting, as an instruction transmission, an instruction to execute the connection processing to the communication apparatus via a connection between the information processing apparatus and the communication apparatus in a case where it is determined that the connection processing is executable by the predetermined access point (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 9, Shibata further teaches wherein the connection processing that is executed by the communication apparatus includes processing for searching for a beacon issued by the predetermined access point that is executing the connection processing and processing for acquiring the connection information from the predetermined access point that issued the beacon found via the searching (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 10, Shibata further teaches wherein a connection between the information processing apparatus and the communication apparatus is a connection through Wi- Fi.RTM (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 11, Shibata further teaches wherein a connection between the information processing apparatus and the communication apparatus is a connection through  Bluetooth.RTM. Classic or Bluetooth.RTM. Low Energy (see par. 0044, pars. 0046-0050, par. 0098 and fig. 2 and fig. 3).
Regarding claim 12, Shibata further teaches wherein a connection between the predetermined access point and the communication apparatus and a connection between the predetermined access point and the information processing apparatus are each a connection through Wi-Fi.RTM (see par. 0032, par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).

Regarding claim 14, Shibata further teaches wherein a print job is transmitted to the communication apparatus via the predetermined access point after the connection processing is executed (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3). 
Regarding claim 15, Shibata further teaches wherein the predetermined access point includes an access point selected by a user from a list of at least one access point to which the communication apparatus is connectable (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).
Regarding claim 16, Shibata further teaches receiving an input of the connection information from a user; and determining whether the information processing apparatus is connectable to the predetermined access point based on the input connection information, wherein the notification processing is executed in a case where it is determined that the information processing apparatus is not connectable to the predetermined access point based on the input connection information and it is determined that the connection processing is executable by the predetermined access point, wherein the input connection information is transmitted to the communication apparatus via a connection between the information processing apparatus and the communication apparatus in a case where it is determined that the information processing apparatus is connectable to the predetermined access point based on the input connection information, and wherein the communication apparatus is connected to the predetermined access point based on the input connection information in a case where the input connection information is received by the communication apparatus (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).

Regarding claim 22, wherein the determination as to whether the connection processing is executable by the predetermined access point or not is made based on information received by the information processing apparatus from the predetermined access point (see par. 0044 and pars. 0046-0050 and fig. 2 and fig. 3).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643